DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, it appears the term “an opening and closing body” already finds proper antecedent basis in claim 1, and as such it is not clear if this term is the same as that of claim 1, or a different body. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,500,008 (Cook).
Regarding claim 1, Cook teaches an opening and closing body apparatus comprising: 
a main body (1); and 
an opening and closing body (4) opening and closing at least a part of the main body, 
5wherein 
the opening and closing body includes 
an opening and closing body main body (4) movable with respect to the main body (by way of hinge 8), and 
a locking section (18) movable with respect to the opening and closing body main 10body and locking the opening and closing body to the main body, 
at least one of the main body and the opening and closing body main body has a first abutting section (unlabeled vertical wall located immediately to the right of 23 in Figure 2), 
the locking section has a second abutting section (23) abutting against the first abutting section when the opening and closing body is locked to the main body by the locking 15section, and 
at least one of the first abutting section and the second abutting section is a deformation section absorbing an impact by being deformed at least in part by abutting against the other (abutting section 23 is taught to be a resilient biasing means in col. 3, lines 42-43).  

    PNG
    media_image1.png
    345
    474
    media_image1.png
    Greyscale

Regarding claim 2, at least one of the first abutting section and the second abutting section is a deformation section provided with an abutting main body section extending along a direction intersecting with a direction of abutment against the other and abutting against the other and a bent section formed to be continuous with the abutting main body section, and bent and deformed (the points of attachment where 23 attaches to latching means 18 will bend at least to some degree under stress from pressure 24).  
Regarding claim 3, the bent 21section is set to be smaller in thickness than a part around the bent section (attachment points are shown to be smaller in thickness in Figure 2, thus making it even more likely that bending occurs under pressure at these locations).  
Regarding claim 5, storage apparatus comprising the opening and closing body apparatus according to Claim 1, wherein a main body is a storage body having an opening section (15) and an accommodating section (13) communicating with the opening section and accommodating an object, and 10an opening and closing body is a lid body opening and closing the opening section (4).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,500,008 (Cook) in view of US 5,135,126 (Petit).
Regarding claim 4, Cook teaches all limitations substantially as claimed, but fails to teach the deformation section is provided with a hole.  
Petit Figure 5 teaches a clasp (30) comprising an actuating portion (35), first abutting section (back wall of hollow 42), and second abutting section comprising a deformable section (41) taught to comprise a loop (col. 4, line 29), thus being provided with a hole (the inside of the loop).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the deformable section of Cook, providing the loop taught by Petit, motivated by the benefit of a mechanical equivalent elastically deformable section for storing spring energy, having a predictable outcome absent a teaching of an unexpected result.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733